Title: To Benjamin Franklin from Jonathan Williams, Sr., 15 January 1784
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


          
            Hond sr—
            Boston Janry 15th. 1784—
          
          I hope you Will excuse me, for the Liberty I take in adviceing you, of the Town of Franklin, & how it Came to be thus Named, a part of the people of Wrentham Wh. Town was too Large, a parish of 40 years Standing prefer’d a petition to the General Court 1778 at the Very time, that we or they, heard that you was Assassinated, in Commeration [commemoration] of Doctr Franklin the people Where Unanimous, in Nameing there Town by the Name of Franklin, Whos Name & Person they highly Esteemd, the Town or people are Now about Boulding a New Meeting House, & I find they would Bould a Stepel if they had a prospect of Gitting a Bell. I happn’d to be in Compeny with two of the most Respectable & of the Commette, they Expressd a Wish that Doctr Franklin Would present them a Bell, as it would be Recd by the Town from him in prefrence to anybody in the World— I find the house is to be, 60 foot Long, 42 foot Wide, about 26 foot high. Franklin Town is 25 Miles from Boston in the Way to providence—as

I dont know Whether you Will think proper to take Notice of this Letter therefore I Shall Say Nothing about it—
          We are all Well my Love to Billey I am as Ever Your Dutifull Nephew
          
            Jona Williams
          
          
            NB I am told that your Bill on the Late doctr Cooper Will be paid out of his Estate
          
         
          Addressed: His Excellency Benjamin Franklin Esqr. / at Passy / In / France
        